DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 12/02/2022 has been entered and made of record.
Currently pending Claims:	1, 3-6, 12-13, 15-16, and 22-25
Independent Claims		1, 12, and 13
Amended Claims:		1, 12, and 13
Cancelled or Withdrawn:	2, 8-11, 14, 17-21, and 26
Response to Arguments
Applicant’s arguments, see Page 8 Para. 3, filed 12/02/2022, with respect to claims 1, 12, and 13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 3-7, 12-13, 15-17, and 22-26  has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Chuang at least fails to disclose: "wherein the palette coding info syntax elements include: one or more palette predictor vectors, one or more palette sizes, one or more palettes, one or more escape flags and one or more indexes maps; " because Chuang merely discloses two syntax elements: "palette escape_val_present flag" and "palette index map" (Applicant’s Remarks, Page 8 last 10 lines -Page 9 lines 1-3).
In response to Applicant’s argument, the Examiner notes that a narrower version of the subject matter of cancelled claim 7 now included in the independent claims. Previously presented claim 7 recites “wherein the palette coding info syntax elements include any combination of: one or more palette predictor vectors, one or more palette sizes, one or more palettes, one or more escape flags, one or more indexes maps” (Emphasis Added), which does not require all of the elements. Whereas amended language in claim 1 recites “wherein the palette coding info syntax elements include: one or more palette predictor vectors, one or more palette sizes, one or more palettes, one or more escape flags, one or more indexes maps” (Emphasis Added), which requires each and every element recited. Therefore required a new search and consideration was required to address the narrower language of the amendment. Therefore, the Examiner has made a new ground of rejection in view of newly discovered reference Josh et al. (US 10687064 B2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 12-13, 15-17, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al.  (US 11039147 B2/ US 2020/0288145 A1) hereinafter “Chuang” in view of Joshi et al. (US 10,687064 B2) hereinafter “Joshi”.
Regarding claim 1, 12, and 13 Chuang-Joshi
Chuang discloses A method of decoding implemented by a decoding device (Chuang, Decoder [0016], [0041] FIG. 11 illustrates a flowchart of an exemplary coding system using palette mode coding for video data with colour components according to an embodiment of the present invention, where when the palette mode is enabled, separate coding of luma and chroma components is disabled or if separate coding of luma and chroma components, the palette mode is disabled.” [0041]. See also Fig. 8. “The inventions can also be implemented using software codes or firmware codes executable on a computer, laptop or mobile device such as smart phones.” [0073] “a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA) configured to perform particular tasks according to the invention, by executing machine-readable software code” [0080],[0074]) comprising:
a) determining a partitioning type of a subject coding unit (CU) wherein the partitioning type is either 
i) a single partitioning type, in which the subject coding unit is partitioned into a single CU including one luma coding block (CB) and two chroma CBs (Chuang, determining to partition luma and chroma jointly using a same coding unit (CU) structure if palette mode is selected for both luma and chroma. “when a palette mode is enabled for the current image, the luma and chroma components of the current image are partitioned jointly into luma blocks and chroma blocks using a same coding unit (CU) structure and the luma blocks and the chroma blocks are coded jointly if the palette mode is selected for the luma blocks and the chroma blocks.” [0025], Step 1120 Fig. 11), or 
ii) a separate partitioning type (“separate coding unit (CU) structures” [0025] [0027]), in which the subject coding unit is partitioned into a separate luma CU including a luma CB only and a chroma CU including two chroma CBs only (Chuang, “when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode.”,[0025]. See also [0076]); and
b) decoding, based on the partitioning type of the subject CU, the subject CU and an associated palette coding information from a bitstream (Chuang, “[0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention. For example, for luma component coding, the single component palette mode is used.” [0051]. See also [0048], [0025]. “Whether the palette mode is enabled can be indicated by a palette mode enable syntax signaled in a video bitstream at an encoder side or parsed from the video bitstream at a decoder side. The palette mode enable syntax is signaled or parsed at SPS (sequence parameter set), PPS (picture parameter set) or a slice header of the video bitstream. “); and furthermore, with regards to the non-transistory medium (This limitation is inherent to the invention of Chuang. Since software code is normal stored in a form of a non-transitory medium or memory).
wherein the associated palette coding information comprises palette coding info syntax elements, and the palette coding info syntax elements are signaled in the bitstream based on the partitioning type of the subject CU (Chuang, “Whether the palette mode is enabled can be indicated by a palette mode enable syntax signaled in a video bitstream at an encoder side or parsed from the video bitstream at a decoder side. The palette mode enable syntax is signaled or parsed at SPS (sequence parameter set), PPS (picture parameter set) or a slice header of the video bitstream. “[0025] “The palette table is signaled in the bitstream”, [0017] … “All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017]. “a palette_index_idc syntax element is first signaled”. [0023])., wherein the palette coding info syntax elements include: . . ., one or more palettes (palettes [0027]), one or more escape flags (“palette_escape_val_present flag” [0063]) and one or more indexes maps (“a palette index map” [0017]);
wherein when the partitioning type of the subject CU is the separate partitioning type (“When separate palette coding is applied to the luma and chroma components, the chroma palette coding may derive certain information from the luma component since the luma and chroma components usually are likely correlated.” [0053]), the palette coding info syntax elements signaling for the chroma CU is based on a palette coding control flag of the luma CU of the subject CU (Chuang, 
“if the top-left 4.times.4 block of the collocated luma CU is coded in the palette mode, the current chroma block (referred as a target chroma block) is inferred as to be coded in the palette mode (i.e., chroma_palette_mode equal to 1). [0053]).
 as follows:
if all luma CBs of the subject CU have palette coding control flag equal to 1, then signal, in the bitstream, a palette coding control flag for the chroma CBs (Chuang, “deriving the chroma_palette_mode flag for the target chroma CU based on a collocated luma CU.” [0053]) , wherein the chroma CU of the subject CU is co-located with more than one luma CBs  (Chuang, in [0053], Fig. 10 discloses “the target chroma CU is collocated with luma CU [collocated luma block (e.g., CU)”or collocated luma CU 1020, Fig. 10 [0053]. Since the collocated luma CU 1020 is made up of several small 4x4 luma blocks (Fig. 10), the subject chroma block overlapped (“covered by”) by “collocated luma CU 1020” is necessarily collocated with (“covered by”) the more than one luma blocks making up luma CU 1020. See also [0064], [0065], [0067], [0068]);
otherwise, do not use palette coding for the chroma CBs (Chuang, When palette mode is enabled for the current image, the palette mode coding is applied to the luma blocks and applying non-palette mode coding to the chroma blocks in step 1230.” 0075, Fig. 12);
or,
if all luma CBs of the subject CU have palette coding control flag equal to 1, then infer a palette coding control flag for the chroma CBs to be equal 1 (Chuang, “If any of them is coded using the palette mode, the current chroma block is inferred as being coded using the palette mode.…” [0053]), and signal, in the bitstream, the palette coding info syntax elements for the chroma CBs(Chuang, deriving the chroma_palette_mode flag for the target chroma CU based on a collocated luma CU.” [0053]. deriving the chroma palette mode flag for the target chroma CU based on a collocated luma CU.[0040], collocated luma CU 1020 including several 4X4 luma blocks [0053]), [0054]) , wherein the subject CU is covered by more than one luma CBs (Chuang, in [0053], Fig. 10 discloses “the target chroma CU is collocated with luma CU [collocated luma block (e.g., CU)”or collocated luma CU 1020, Fig. 10 [0053]. Since the collocated luma CU 1020 is made up of several small 4x4 luma blocks (Fig. 10), the subject chroma block overlapped (“covered by”) by “collocated luma CU 1020” is necessarily collocated with (“covered by”) the more than one luma blocks making up luma CU 1020. See also [0064], [0065], [0067], [0068]);
otherwise signal, in the bitstream, the palette coding control flag for the chroma CBs (Chuang, (“…Otherwise, the chroma_palette_mode flag is equal to 0 to indicate that the palette mode is not used for the chroma block.” [0053]).
Chuang does not explicitly disclose . . . one or more palette predictor vectors, one or more palette sizes;
However, Joshi discloses . . . one or more palette predictor vectors (“palette prediction vector” Col. 7 line 23-34), one or more palette sizes (palette size”), one or more palettes (“a palette”, ”transmitting palettes” Col. 8 lines 47-51, See also, Col. 2 lines 5-23);
Therefore , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chuang’s decoder and palette coding scheme by including . . . one or more palette predictor vectors, one or more palette sizes; as suggested by Joshi in “for coding areas of video data having a relatively small number of colors.” (Joshi, Col. 2 lines 5-12).
Claim 2 (Cancelled)
Regarding claim 3, 15, and 22 Chuang-Joshi
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the single partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU once for Y, Cb, Cr components together (Chuang in [0063] discloses “The palette table is signaled in the bitstream. The pixels with the pixel values close to the palette colors are quantized to the palette colours and represented by the corresponding palette indices. The rest of the pixels (i.e., pixels having values not represented in the palette) are called escape pixels. The pixel values of the escape pixels are signaled directly. A special palette index value is reserved to represent the escape pixels. All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017], 0062, 0063)).
Regarding claim 4, 16, and 23 Chuang-Joshi
Huang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU twice: once for a Y component and once for Cb-Cr components together. (Chuang, “[0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention.” In Fig. 8 [0051] “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.”[0051]. “The palette table is signaled in the bitstream” [0017])
Regarding claims 5 and 24 Chuang-Joshi
Chuang-Joshi discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the luma CU once for a Y component. (Chuang, [0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention.  “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.” [0051]. “The palette table is signaled in the bitstream” [0017]). 
Regarding claims 6 and 25 Chuang-Joshi
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream once for Cb-Cr components together in the chroma CU. (Chuang, Fig. 8 “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.” [0051]. “The palette table is signaled in the bitstream” [0017]) 
Regarding claims 7, 17, and 26 (Cancelled)
Claims 8-11 (Cancelled)
Claims 14 (Cancelled)
Claims 18-21 (Cancelled)
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0246122 A1). Li et al. (US-20180199072-A1), US 10462475 B2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        
/MICHAEL J HESS/Primary Examiner, Art Unit 2481